DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, pages 6 and 7, filed 3/5/2021, with respect to the amendment to claim 2 have been fully considered but they are not persuasive. Applicant asserts that electrode 22b of Suzuki is located above both the moveable probe tip 3 and the fixed substrate 11. However, claim does not specify in which direction the electrode is located between the probe tip and the substrate. Therefore, figure 8 illustrates that, at least in a left-right direction of the figure, the electrode 22b is located between the moveable probe tip 3 and the fixed substrate 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirooka et al. U.S. PGPUB No. 2012/0090056 in view of Elings U.S. Patent No. 5,400,647.

Regarding claim 1, Hirooka discloses a microscope probe configured to analyze a sample, the microscope probe comprising: a moveable (“there is employed the coarse adjustment and fine adjustment scanner having both the coarse adjustment and the fine adjustment for the movement of the probe 9” [0016]) probe tip comprising a metal layer 12 affixed to a top surface of a supporting layer 3, the moveable probe tip further comprising a terminal probe end (illustrated in figure 3), at least a portion of the metal layer 12 at the terminal probe end extending past the supporting layer 3 in a plane parallel to a top surface of a fixed substrate 5 (since figure 3 illustrates that metal layer 12 extends to the left beyond the cantilever 3, in the direction parallel to the top surface of substrate 5); wherein the moveable probe tip is configured to be moveable in the plane parallel to the top surface of the fixed substrate 5 and is configured to be movable relative to the top surface of the fixed substrate and in a plane perpendicular to the top surface of the fixed substrate 5 (since figure 13 illustrates a deflection of the probe tip, relative to the position illustrated in figure 3, with respect to the substrate 5 which remains fixed to the probe holder 7). Hirooka discloses the claimed invention except that while Hirooka discloses with respect to figure 13 that the probe tip moves relative to the top surface of the fixed substrate in the plane perpendicular to the top surface of the fixed substrate, there is no explicit disclosure that the probe tip is movable relative to the 
Elings discloses a microscope probe configured to analyze a sample, the microscope probe comprising: a moveable probe tip configured to be moveable relative to the top surface of a fixed substrate (“a typical cantilever 18 is fixed at one end 36 and the other end carries the probe tip 16” [col. 9; lines 39-42]) in a plane parallel to the top surface of the fixed substrate (as illustrated in figure 5) and is configured to be moveable relative to the top surface of the fixed substrate in a plane perpendicular to the top surface of the fixed substrate (as illustrated in figures 7a and 7b) where Elings teaches that: “According to the present invention the AFM's capabilities to measure and control bending of the lever in the vertical direction are maintained. Added to the AFM is a method to detect the bending of the lever due to the lateral forces exerted between the probe and sample, in particular the lateral force due to friction, during scanning” [col. 6; lines 49-55].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirooka with the vertical and lateral scanning and probe deflection of Elings in order to modify an existing vertical deflection probe for making measurements of frictional forces imparted by the sample on the probe (as discussed in Elings [Abstract] [col. 6; lines 49-55]).

Regarding claim 4, Hirooka illustrates in figure 3 that at least a portion of the supporting layer 3 extends past the fixed substrate 5.



Regarding claim 6, Hirooka discloses that the metal layer is gold or platinum (“noble metals such as a gold, a platinum, a palladium and the like are preferable” [0038]).

Regarding claim 7, Hirooka discloses that the supporting layer is silicon (“The cantilever is constructed by a metal or a conductive cantilever obtained by coating a metal on a silicon” [0015]).

Regarding claim 8, Hirooka illustrates in figure 8 that the microscope probe comprises a plurality of probe tips 9 each comprising a terminal probe end, each of the plurality of probe tips further comprising a metal layer affixed to a supporting layer, at least a portion of the metal layer at the terminal probe ends extending past the supporting layer (since it is understood that the embodiment of figure 8 relies upon plural probes each having the construction illustrated in figure 3).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirooka et al. U.S. PGPUB No. 2012/0090056 in view of Elings U.S. Patent No. 5,400,647 in view of Suzuki et al. U.S. Patent No. 5,929,438.

Regarding claim 2, Hirooka discloses the claimed invention except that there is no explicit disclosure that the bottom electrode 6 is configured with a voltage bias that moves the movable probe tip in a plane perpendicular to the top surface of the fixed substrate.
Suzuki discloses a microscope probe configured to analyze a sample, the microscope probe comprising: a moveable probe tip comprising a metal layer 13 affixed to a top surface of a supporting layer 2, the moveable probe tip further comprising a terminal probe end 3 and a substrate 11 (the substrate is element 11 in figure 5C, which is present in figure 5D, but which is not provided with a numeral in figure 5D) ; further comprising a bottom electrode 22b disposed between the moveable probe tip 3 and the fixed substrate 11 (as illustrated in figure 8) configured with a voltage bias to move the movable probe tip in the plane perpendicular to the top surface of the fixed substrate (this is understood from the description at [col. 12; lines 19-21]: “the sample 20 and cantilever 21 are moved up and down relative to each other so as to keep the vibration frequency constant” – which is to say that the vibration caused by piezoelectric device 22b [col. 12; lines 6-8] must be an up/down vibration since the compensation for this vibration is in the up and down direction, which is a direction perpendicular to the plane of the top surface of the fixed substrate); wherein at least a portion of a bottom surface 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirooka with the bottom electrode and spacer configuration of Suzuki in order to compensate for vertical movement in the probe and to provide additional structural support to the substrate by the addition of a spacer between the substrate and the supporting layer.

Regarding claim 3, Hirooka discloses the claimed invention except that there is no explicit disclosure that the bottom electrode 6 is configured with a voltage bias that moves the movable probe tip in a plane perpendicular to the top surface of the fixed substrate.
Suzuki discloses a microscope probe configured to analyze a sample, the microscope probe comprising: a moveable probe tip comprising a metal layer 13 affixed to a top surface of a supporting layer 2, the moveable probe tip further comprising a terminal probe end 3 and a substrate 11 (the substrate is element 11 in figure 5C, which is present in figure 5D, but which is not provided with a numeral in figure 5D) ; further comprising a bottom electrode 22b configured with a voltage bias to move the movable probe tip in the plane perpendicular to the top surface of the fixed substrate (this is understood from the description in at [col. 12; lines 19-21]: “the sample 20 and cantilever 21 are moved up and down relative to each other so as to keep the vibration frequency constant” – which is to say that the vibration caused by piezoelectric device 22b [col. 12; lines 6-8] must be an up/down vibration since the compensation for this 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirooka with the bottom electrode and spacer configuration of Suzuki in order to compensate for vertical movement in the probe and to provide additional structural support to the substrate by the addition of a spacer between the substrate and the supporting layer.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirooka et al. U.S. PGPUB No. 2012/0090056 in view of Elings U.S. Patent No. 5,400,647 in view of Humphris et al. U.S. PGPUB No. 2010/0186132.

Regarding claim 9, Hirooka discloses the claimed invention except that while Hirooka illustrates in figure 8 that the microscope probe comprises a plurality of probe tips 9 each comprising a terminal probe end, each of the plurality of probe tips further comprising a metal layer affixed to a supporting layer, at least a portion of the metal layer at the terminal probe ends extending past the supporting layer, there is no explicit disclosure of the claimed interdigitated air gap structure.
Humphris discloses a microscope probe configured to analyze a sample, wherein the microscope probe comprises a plurality of probe tips 32 each comprising a terminal 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirooka with the insulated interdigitated air gap structure of Humphris in order to enable the microscope to simultaneously scan two different regions of the same sample and to select a particular scanning pattern of the sample by selecting a particular spacing pattern of the probe tips.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON L MCCORMACK/           Examiner, Art Unit 2881